         Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


ROBERT W. P., JR.,1                              3:19-cv-01209-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


JENNA L. MOONEY
Davis Wright Tremaine, LLP
1300 S.W. Fifth Ave., Ste. 2400
Portland, OR 97201
(503) 241-2300

DANIEL S. JONES
Law Offices of Charles E. Binder and Harry J. Binder, LLP
485 Madison Ave., Ste. 501
New York City, NY 10022
(212) 677-2196

             Attorneys for Plaintiff




     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 2 of 20




BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE WATSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Robert W. P., Jr. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.         This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.




2 - OPINION AND ORDER
         Case 3:19-cv-01209-BR    Document 19   Filed 08/25/20   Page 3 of 20




                           ADMINISTRATIVE HISTORY

     On December 9, 2015, Plaintiff protectively filed his

application for DIB benefits.           Tr. 303.2    Plaintiff alleges a

disability onset date of September 19, 2008.               Tr. 303, 491.

Plaintiff's "date last insured" (DLI) for disability purposes

was December 31, 2013.           Tr. 303.   Plaintiff=s application was

denied initially and on reconsideration.              An Administrative Law

Judge (ALJ) held a hearing on June 5, 2018.               Tr. 320-52.

Plaintiff and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney at the hearing.

     On September 6, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 303-15.      Plaintiff requested review by the

Appeals Council.       On June 7, 2019, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-4.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On August 5, 2019, Plaintiff filed a Complaint in this




     2 Citations to the official Transcript of Record (#10)
filed by the Commissioner on January 14, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
           Case 3:19-cv-01209-BR    Document 19   Filed 08/25/20    Page 4 of 20




Court seeking review of the Commissioner's decision.3



                                      BACKGROUND

       Plaintiff was born on September 27, 1972.                   Tr. 314, 491.

Plaintiff was 41 years old on December 31, 2013, Plaintiff's

DLI.       Tr. 314.   Plaintiff has a high-school education and

attended two years of college.             Tr. 314, 529.      Plaintiff has

past relevant work experience as a fast-food crew trainer,

customer-service representative, computer-manufacturing manager,

and computer repairer.             Tr. 530.

       Plaintiff alleges disability due to Post-Traumatic Stress

Syndrome (PTSD), knee injury, migraines, brain injury, short-

term memory problems, Chronic Obstructive Pulmonary Disease

(COPD), lower-back injury, and intermittent blindness.                     Tr. 354-

55.

       Except as noted, Plaintiff does not challenge the ALJ's



       The Court notes Plaintiff's Opening Brief (#16) is 30
       3

pages and Defendant's Response Brief (#17) is 22 pages. Social
Security Practice Local Rule (LR) 4000-4 requires briefs over 20
pages to have a table of contents and a table of cases. Neither
parties' briefs comply with this Local Rule. In addition,
Plaintiff's Opening Brief (#16) and Reply Brief (#18) do not
have footers as required by LR 10-1(e). The Court admonishes
counsel to comply with this Court's Local Rules in future
filings.


4 - OPINION AND ORDER
     Case 3:19-cv-01209-BR    Document 19    Filed 08/25/20   Page 5 of 20




summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 310-13.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is



5 - OPINION AND ORDER
     Case 3:19-cv-01209-BR    Document 19    Filed 08/25/20   Page 6 of 20




"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.       Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its

judgment for that of the Commissioner.          Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).




6 - OPINION AND ORDER
       Case 3:19-cv-01209-BR    Document 19   Filed 08/25/20   Page 7 of 20




                           DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).         20 C.F.R. § 404.1520(a)(4)(i).          See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.               20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).         See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.                20 C.F.R.

§ 404.1520(a)(4)(iii).         See also Keyser, 648 F.3d at 724.           The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

       If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                 The



7 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 8 of 20




claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.               "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony



8 - OPINION AND ORDER
     Case 3:19-cv-01209-BR    Document 19   Filed 08/25/20   Page 9 of 20




of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. §§ 404.1520(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity from September 19, 2008,

Plaintiff's alleged disability onset date, through December 31,

2013, his DLI.   Tr. 306.

     At Step Two the ALJ found Plaintiff has the severe

impairments of obesity, migraine headaches, lumbago, anxiety,

left-knee condition, and general binocular disorder.              Tr. 306.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 307.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:             can

occasionally climb ramps, stairs, ladders, ropes, and scaffolds;

can occasionally crouch, kneel, crawl, and stoop; can perform

work involving frequent "near acuity"; can work indoors in

environments that involve normal office light; and can perform



9 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 10 of 20




work involving occasional contact with the general public.

Tr. 309.

     At Step Four the ALJ concluded he was not able to make any

specific finding regarding Plaintiff's ability to perform his

past relevant work based on the insufficiency of the evidence.

Tr. 314.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as cleaner/housekeeper,

routing clerk, and office helper.      Tr. 315.      Accordingly, the

ALJ found Plaintiff is not disabled.        Tr. 315.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony and (2) failed to provide legally

sufficient reasons for discounting the opinion of Morad Daniel,

M.D., Plaintiff's treating physician.        Plaintiff also contends

the ALJ was not properly appointed pursuant to the Appointment

Clause of Article II of the United States Constitution.

I.   The ALJ properly discounted Plaintiff's symptom testimony.

     Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff's symptom



10 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 11 of 20




testimony regarding the limiting effects of his migraine

headaches.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.

          "First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying

impairment 'which could reasonably be expected to produce the

pain or other symptoms alleged.'"      Garrison v. Colvin, 759 F.3d

995, 1014 (9th Cir. 2014)(quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1035-36 (9th Cir. 2007)).        The claimant need not show

his "impairment could reasonably be expected to cause the

severity of the symptom she has alleged; she need only show that

it could reasonably have caused some degree of the symptom."

Garrison, 759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d

1273, 1282 (9th Cir. 1996)).      A claimant is not required to

produce "objective medical evidence of the pain or fatigue

itself, or the severity thereof."      Id.

             If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about



11 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 12 of 20




the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.              Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           Plaintiff testified reading for a long time,

brightness, and reflection trigger his migraine headaches.

Tr. 324-25.   In March 2012 Plaintiff withdrew from one of his

college classes due to vision problems and headaches.              Tr. 1746.

In May 2013 Plaintiff reported daily headaches.             Tr. 2164.

           The ALJ found Plaintiff's testimony regarding his

migraines was inconsistent with his activities and did not

comport with the objective evidence.        Tr. 310-12.       The ALJ also

found Plaintiff's symptoms improved with treatment, that

Plaintiff demonstrated inconsistent effort, and that Plaintiff

was a questionable historian.      Tr. 310, 713.       For example,

despite migraines and visual difficulties Plaintiff continued to



12 - OPINION AND ORDER
        Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 13 of 20




attend Portland Community College until September 2013 and

maintained a 3.73-4.0 grade-point average.             Tr. 310-11, 666,

1592.    In addition, Plaintiff worked as a records clerk for

10-35 hours a week through a work-study program.               Tr. 311, 666.

Dr. Daniel, Plaintiff's treating physician, also attributed

Plaintiff's chronic headaches to Plaintiff's daily use of

Tylenol.     Tr. 2164.

             As noted, the medical records show Plaintiff's

migraines improved with treatment.            Tr. 312.    For example,

although Plaintiff alleged his migraines became severe in

October 2012, he subsequently reported in September 2013 that

both the frequency and severity of his migraines had "improved

significantly."      Tr. 2076.     In January 2014 Plaintiff also

switched migraine medications and again reported improvement.

Tr. 2087.     In November 2013 Dr. Daniel noted Plaintiff's

symptoms could actually be the result of panic attacks or

unresolved PTSD rather than migraine headaches.                Tr. 2082.

             On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.



13 - OPINION AND ORDER
      Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 14 of 20




II.   The ALJ properly considered the opinion of Dr. Daniel.

             Plaintiff contends the ALJ erred when he discounted

the medical opinion of Dr. Daniel, Plaintiff's treating

physician.

      A.     Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."         Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

             "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."         Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."     Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An

ALJ can satisfy the "substantial evidence" requirement by



14 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 15 of 20




"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     B.   Analysis

          In May 2018 Dr. Daniel completed a questionnaire

regarding the severity of Plaintiff's migraines and functional

capacities.   Tr. 1989-92.     Dr. Daniel opined Plaintiff had

severe migraines three or four times per week lasting eight-to-

twelve hours.   Tr. 1991.    Dr. Daniel stated Plaintiff is unable

to tolerate bright lights and computer screens, Plaintiff can

tolerate only occasional exposure to "near acuity," Plaintiff's

concentration is impaired 40-to-50 percent of the workday,

Plaintiff could miss at least two workdays a month due to his

headaches, and Plaintiff's limitations existed before

December 31, 2013.    Dr. Daniel also noted Plaintiff could not

read, write, drive, or perform computer work while experiencing

a migraine headache.    Tr. 1991-92.

          The ALJ gave "partial weight" to Dr. Daniel's opinion

on the grounds that the degree of limitation found by Dr. Daniel



15 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 16 of 20




did not exist by Plaintiff's DLI because Plaintiff was still

able to read, to use the computer, and to exercise.             The ALJ

noted Plaintiff attended school until September 2013, held a

work-study job, and cared for his mother.          Tr. 313.     The ALJ

also concluded the degree of limitation expressed by Dr. Daniel

was not supported by the medical records.          Tr. 313.     For

example, imaging did not show any abnormalities that would

account for Plaintiff's headaches, and, as previously noted,

Dr. Daniel questioned whether Plaintiff's headaches were

psychosomatic.   Tr. 312, 2085-85, 2079.        In fact, in September

2013 Dr. Daniel reported he hoped Plaintiff would resume school

with continued visual therapy and new corrective lenses even

though Plaintiff's coursework required considerable time on the

computer, "near visual acuity," and concentration.             Tr. 666,

2064, 2089, 2191.

          The Court concludes on this record that the ALJ

properly gave only partial weight to the opinion of Dr. Daniel

and provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

III. Plaintiff did not timely assert his Appointments Clause
     challenge.

     Plaintiff contends the ALJ was not constitutionally

appointed at the time of the hearing, and, therefore,


16 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 17 of 20




Plaintiff's claim was not properly adjudicated.

     A.     Standards

            "Officers of the United States" may be appointed

"[o]nly by the President, a court of law, or a head of a

department."   United States Constitution, art. II, § 2, cl. 2.

A constitutional challenge under the Appointments Clause is

"nonjurisdictional," and a party may forfeit such a challenge by

failing to raise it timely.      Freytage v. Comm'r, 501 U.S. 868,

878-79 (1991).   The Ninth Circuit has held a claimant must

exhaust all issues before the ALJ in order to preserve such

issues for judicial review.      See Shaibi v. Berryhill, 883 F.3d

1102, 1109 (9th Cir. 2017).      See also Meanel v. Apfel, 172 F.3d

1111, 1115 (9th Cir. 1999)(“[A]t least when claimants are

represented by counsel, they must raise all issues and evidence

at their administrative hearings in order to preserve them on

appeal").   A petitioner forfeits an issued based on the

Appointments Clause when he fails to raise it before the agency.

Kabana & Co. v. SEC, 733 F. App'x 918, 919 (9th Cir. 2018)

(citing Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018)).

     B.     Analysis

            Plaintiff concedes he did not assert the Appointments

Clause issue during the administrative process, but he argues he



17 - OPINION AND ORDER
     Case 3:19-cv-01209-BR    Document 19   Filed 08/25/20   Page 18 of 20




was not required to do so.       Plaintiff relies on Cirko v.

Commissioner of Social Security, 948 F.3d 1048 (3rd Cir. 2018),

to excuse his failure.       Plaintiff also contends the ordinary

rules of waiver do not apply in Social Security proceedings and

that objections to an ALJ's decision can be made on any ground

for the first time in the district court even if those

objections were not raised before the Appeals Council.               See Sims

v. Apfel, 530 U.S. 103, 110-11 (2000).

          In Cirko the Third Circuit concluded the claimant was

not required to exhaust his Appointments Clause challenge at the

administrative level, and, therefore, the claimant was not

precluded from raising the issue for the first time before the

district court.   948 F.3d at 159.      Cirko, however, is not

binding precedent on this Court.

          Although the Supreme Court stated in Sims that

claimants need not “exhaust issues in a request for review by

the Appeals Council in order to preserve judicial review of

those issues,” the Court explicitly pointed out that “[w]hether

a claimant must exhaust issues before the ALJ is not before us.”

530 U.S. at 107, 111.    District courts in the Ninth Circuit have

not extended Sims to permit a litigant to raise an issue in

federal court that have not been first presented to the ALJ.



18 - OPINION AND ORDER
      Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 19 of 20




See, e.g., Dierker v. Berryhill, No. 18cv145-CAB(MSB), 2019 WL

246429, at *4 (S.D. Cal. Jan. 16, 2019), report and

recommendation adopted, 2019 WL 446231 (S.D. Cal. Feb. 5, 2019);

Byrd v. Berryhill, No. 1:17–cv–01619–SKO, 2019 WL 95461, at *6

n.10 (E.D. Cal. Jan. 3, 2019); Samuel F. v. Berryhill,

No. CV 17-7068-JPR, 2018 WL 5984187, at *2 n.6 (C.D. Cal.

Nov. 14, 2018).    Thus, the Ninth Circuit and several district

courts in the Ninth Circuit, applying Sims, Shaibi, and Meanel,

have required a claimant to raise all issues at the

administrative level before asserting the issue to the district

court.   See Jason D. v. Saul, No. 3:19-CV-00176-SLG, 2020 WL

1816470, at *15–16 (D. Ak. Apr. 10, 2020).

           Accordingly, the Court concludes Plaintiff forfeited

the Appointments Clause issue by failing to raise it during his

administrative proceedings.

IV.   The ALJ's failure to make a finding at Step Four is
      harmless error.

      As noted, the ALJ did not make a finding at Step Four

regarding Plaintiff's ability to perform his past relevant work

on the grounds that there was insufficient evidence.              Tr. 314.

      In Reynolds v. Astrue, 252 F. App'x 161, 165 (9th Cir.

2007), the court held although the ALJ erred when he failed to

make specific findings at Step Four regarding the plaintiff’s


19 - OPINION AND ORDER
     Case 3:19-cv-01209-BR   Document 19   Filed 08/25/20   Page 20 of 20




past relevant work, the error was harmless because the ALJ

properly concluded at Step Five that the plaintiff could perform

other work in the national economy.

     Here Plaintiff did not assert the ALJ erred when he failed

to make a finding at Step Four regarding Plaintiff's ability to

perform his past relevant work.      In any event, pursuant to

Reynolds the ALJ’s failure to make a finding at Step Four is

harmless error because the ALJ concluded in Step Five that

Plaintiff could perform other work in the national economy.

Plaintiff does not challenge the ALJ's finding at Step Five.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.
     IT IS SO ORDERED.

     DATED this 25th day of August, 2020.

                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




20 - OPINION AND ORDER
